DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/6/2020.
Claim(s) 3, 9, 10, 13, 19, 20 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-2, 4-8, 11-12, 14-18 and 21-28 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 2/6/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Drawings
The drawings were received on 2/6/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is 
The disclosure is objected to because of the following informalities: the specification includes the citation “http://httparchive.org/trends.php”, at line 8, of page 4 of the specification of the original disclosure, where hyperlinks and/or other forms of browser-executable code are to be objected if included in the text of the patent application, see MPEP 6.32.01 Section VII.   Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, two lines from the bottom notes “if triggered”, for which the limitation which follows as noted by “includes releasing the resources for the PUCCH and the sPUCCH” may be interpreted as not being performed based on the “if”.  The Examiner suggests changing to “when triggered”, or something similar.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  claim 11, two lines from the bottom notes “if triggered”, for which the limitation which follows as noted by “includes releasing the resources for the PUCCH and the sPUCCH” may be interpreted as not being performed based on the “if”.  The Examiner suggests changing to “when triggered”, or something similar.  Appropriate correction is required.

Examiner’s Comments Regarding Subject Matter Eligibility
The potential abstract ideas of “determine whether or not the sPUCCH performs equally well as PUCCH” as noted claim 1 and similarly in claim 11 and “determine information associated with the serving cell”, as noted in claim 21 and similarly in claim 25 are considered as directed to a technical improvement as noted in paragraph 0043 of the PGPub specification and therefore the claims are considered as eligible subject matter under 35 U.S.C. 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“wireless access node” in claim 25.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 24, 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 20190246416 in view of Zhao et al. US 20190281618 and in further view of Ruy et al. US 20200059871.

As to claim 21:
Park et al. discloses:
A wireless access node configured to interact with a wireless device, wherein the wireless device is located in a serving cell, and wherein the wireless device is configured with resources for a Physical Uplink Control Channel (PUCCH) and a short PUCCH (sPUCCH), the wireless access node comprising:
a processor; and,
a memory that stores processor-executable instructions, wherein the processor interfaces with the memory to execute the processor-executable instructions, whereby the wireless access node is operable to:
(“The 5.sup.th SR transmission method may be applied to a case in which a long PUCCH and a short PUCCH are multiplexed in TDM (contiguously on the time domain) and a case in which long PUCCHs are multiplexed in TDM 
(where
“base station 100”/FIG. 16 maps to “wireless access node”,
“user equipment 1”/FIG. 16 maps to “wireless device”,
FIG. 16 illustrates “processor”, “memory”, “interfaces”
...

...wherein the information enables the wireless device to determine whether or ... the SPUCCH performs equally well as the PUCCH.
(where
“wherein the information enables the wireless device to determine whether or not the SPUCCH performs equally well as the PUCCH”, where “higher priority” maps to “information”, “match the transmission power level of the long PUCCH to be equal to that of the short PUCCH” maps to “enables the wireless device to determine whether or ... the SPUCCH performs equally well as the PUCCH”, where “equal” maps to “equally well”, “long PUCCH” maps to “PUCCH”, “short PUCCH” maps to “SPUCCH”, “if...may match” maps to “determine whether”

		serving cell
		(where
		“serving cell”/Table 26 maps to “serving cell”

Park et al. teaches if the priority of short PUCCH has higher priority than long PUCCH, then the power level of short PUCCH and long PUCCH may be matched.

Park et al. as described above does not explicitly teach:
determine information associated with the ...; and
transmit, to the wireless device, the information associated with the serving cell,
not [the SPUCCH performs equally well as the PUCCH]

However, Zhao et al. further teaches a priority level/base station capability which includes:
determine information associated with the...; and
transmit, to the wireless device, the information associated with the...,
(“According to the UE in the embodiments of the present disclosure, the UE may select the appropriate SR resources from the dedicated SR resources configured by the base station for the UE for the transmission of the SR in accordance with the correspondence between the service characteristic such as the QoS, the priority level or the delay requirement and the SR resources configured on different channels. As a result, it is able to meet the service requirement in a better manner and improve the scheduling performance of the entire system, thereby to solve the problem in the related art where there is no appropriate scheme for the transmission of the SR when the PUCCH and the sPUCCH coexist.”; Zhao et al.; 0177)
(where
“the appropriate SR resources from the dedicated SR resources configured by the base station for the UE for the transmission of the SR in accordance with the correspondence between the service characteristic such as the QoS, the priority level or the delay requirement and the SR resources configured on different channels” maps to “determine information associated with the...; and transmit, to the wireless device, the information associated with the...,”, where “configured by the base station...priority level” maps to “determine information associated with the...”, where “approporiate SR resources” is considered as requiring “determine”, and “priority level” maps to “information associated with the...”, “configured by the base station” maps to “transmit”, “UE” maps to “wireless device”

Zhao et al. teached determination and communication of priority levels associated with coexisting sPUCCH and PUCCH.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority level/base station capability of Zhao et al. into Park et al. By modifying the serving cell of Park et al. to include the priority level/base station capability as taught by Zhao et al., the benefits of reduced latency (Park et al.; 0171) with improved scheduling performance (Zhao et al.; 0122) are achieved.

However, Ruy et al. further teaches a drop capability which includes:
not [the SPUCCH performs equally well as the PUCCH]
(“As another example of the rule agreed between the terminal and the base station, if the terminal does not support successive transmission of the S-PUCCH and the L-PUCCH, if the base station does not allow successive transmission of the S-PUCCH and the L-PUCCH in a specific slot, or if the threshold configured by the base station is not satisfied in a specific slot, the rule 
(where
“the rule may be set so that the terminal can give priority to S-PUCCH transmission being sensitive to latency and drop L-PUCCH transmission” maps to “not [the SPUCCH performs equally well as the PUCCH]”, where “drop” maps to “not”

Ruy et al. teaches performing dropping L-PUCCH based on priority of S-PUCCH.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority level/base station capability of Zhao et al. into Park et al. By modifying the serving cell of Park et al. to include the priority level/base station capability as taught by Zhao et al., the benefits of reduced latency (Park et al.; 0171) with improved scheduling performance (Zhao et al.; 0122) are achieved.

As to claim 22:
Park et al. discloses:
wherein the wireless access node is operable to transmit the ...to the wireless device as part of one of the following..., a higher layer configuration procedure, ...


Park et al. as described above does not explicitly teach:
determined information

However, Zhao et al. further teaches a higher-layer capability which includes:
determined information
transmit, to the wireless device, the information associated with the...,
(“According to the UE in the embodiments of the present disclosure, the UE may select the appropriate SR resources from the dedicated SR resources configured by the base station for the UE for the transmission of the SR in accordance with the correspondence between the service characteristic such as the QoS, the priority level or the delay requirement and the SR resources configured on different channels. As a result, it is able to meet the service requirement in a better manner and improve the scheduling performance of the entire system, thereby to solve the problem in the related art where there is no appropriate scheme for the transmission of the SR when the PUCCH and the sPUCCH coexist.”; Zhao et al.; 0177)


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the higher-layer capability of Zhao et al. into Park et al. By modifying the serving cell of Park et al. to include the higher-layer capability as taught by Zhao et al., the benefits of reduced latency (Park et al.; 0171) with improved scheduling performance (Zhao et al.; 0122) are achieved.

As to claim 24:
Park et al. discloses:
wherein the determined information indicates whether or not the sPUCCH performs equally well as the PUCCH. 
(“The 5.sup.th SR transmission method may be applied to a case in which a long PUCCH and a short PUCCH are multiplexed in TDM (contiguously on the time domain) and a case in which long PUCCHs are multiplexed in TDM (contiguously on the time axis) as well as a case in which short PUCCHs are multiplexed in TDM (contiguously on the time axis). Additionally, in the case where short PUCCHs are multiplexed in TDM (contiguously on the time axis), if the transmission power difference between the two channels is equal to or greater than a predetermined value, the UE may drop a short PUCCH having the lower UCI priority between the two PUCCHs, or may combine UCI scheduled in the short PUCCHs and transmit the combined UCI on one of the two short 

As to claim 25:
Park et al. discloses:
A method implemented by a wireless access node configured to interact with a wireless device, wherein the wireless device is located in a serving cell, and wherein the wireless device is configured with resources for a Physical Uplink Control Channel (PUCCH) and a short PUCCH (sPUCCH), the method comprising:
 (“The 5.sup.th SR transmission method may be applied to a case in which a long PUCCH and a short PUCCH are multiplexed in TDM (contiguously on the time domain) and a case in which long PUCCHs are multiplexed in TDM (contiguously on the time axis) as well as a case in which short PUCCHs are multiplexed in TDM (contiguously on the time axis). Additionally, in the case where short PUCCHs are multiplexed in TDM (contiguously on the time axis), if the transmission power difference between the two channels is equal to or greater than a predetermined value, the UE may drop a short PUCCH having the lower UCI priority between the two PUCCHs, or may combine UCI scheduled in 
(where
“base station 100”/FIG. 16 maps to “wireless access node”,
“user equipment 1”/FIG. 16 maps to “wireless device”,
FIG. 16 illustrates “processor”, “memory”, “interfaces”
...

...wherein the information enables the wireless device to determine whether or ... the SPUCCH performs equally well as the PUCCH.
(where
“Or if the short PUCCH has a higher priority in the above case, the UE may match the transmission power level of the long PUCCH to be equal to that of the short PUCCH” maps to “wherein the information enables the wireless device to determine whether or not the SPUCCH performs equally well as the PUCCH”, where “higher priority” maps to “information”, “match the transmission power level of the long PUCCH to be equal to that of the short PUCCH” maps to “enables the wireless device to determine whether or ... the SPUCCH performs equally well as the PUCCH”, where “equal” maps to “equally well”, “long PUCCH” maps to “PUCCH”, “short PUCCH” maps to “SPUCCH”, “if...may match” maps to “determine whether”

		serving cell
		(where
		“serving cell”/Table 26 maps to “serving cell”

Park et al. teaches if the priority of short PUCCH has higher priority than long PUCCH, then the power level of short PUCCH and long PUCCH may be matched.

Park et al. as described above does not explicitly teach:
determining information associated with the ...; and
transmitting, to the wireless device, the information associated with the serving cell,
not [the SPUCCH performs equally well as the PUCCH]

However, Zhao et al. further teaches a priority level/base station capability which includes:
determining information associated with the...; and
transmitting, to the wireless device, the information associated with the...,

(where
“the appropriate SR resources from the dedicated SR resources configured by the base station for the UE for the transmission of the SR in accordance with the correspondence between the service characteristic such as the QoS, the priority level or the delay requirement and the SR resources configured on different channels” maps to “determine information associated with the...; and transmit, to the wireless device, the information associated with the...,”, where “configured by the base station...priority level” maps to “determine information associated with the...”, where “approporiate SR resources” is considered as requiring “determine”, and “priority level” maps to “information associated with the...”, “configured by the base station” maps to “transmit”, “UE” maps to “wireless device”



Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority level/base station capability of Zhao et al. into Park et al. By modifying the serving cell of Park et al. to include the priority level/base station capability as taught by Zhao et al., the benefits of reduced latency (Park et al.; 0171) with improved scheduling performance (Zhao et al.; 0122) are achieved.

However, Ruy et al. further teaches a drop capability which includes:
not [the SPUCCH performs equally well as the PUCCH]
(“As another example of the rule agreed between the terminal and the base station, if the terminal does not support successive transmission of the S-PUCCH and the L-PUCCH, if the base station does not allow successive transmission of the S-PUCCH and the L-PUCCH in a specific slot, or if the threshold configured by the base station is not satisfied in a specific slot, the rule may be set so that the terminal can give priority to S-PUCCH transmission being sensitive to latency and drop L-PUCCH transmission.”; Ruy et al.; 0109)
(where
“the rule may be set so that the terminal can give priority to S-PUCCH transmission being sensitive to latency and drop L-PUCCH transmission” maps “not [the SPUCCH performs equally well as the PUCCH]”, where “drop” maps to “not”

Ruy et al. teaches performing dropping L-PUCCH based on priority of S-PUCCH.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority level/base station capability of Zhao et al. into Park et al. By modifying the serving cell of Park et al. to include the priority level/base station capability as taught by Zhao et al., the benefits of reduced latency (Park et al.; 0171) with improved scheduling performance (Zhao et al.; 0122) are achieved.

As to claim 26:
Park et al. discloses:
wherein the wireless access node is operable to transmit the ...to the wireless device as part of one of the following..., a higher layer configuration procedure, ...
(“For the purpose, the UE may transmit a UL scheduling request (SR) message (referred to shortly as an SR) including UL data traffic and so on to the eNB (or network). For example, the UE may transmit the SR on a PUCCH which is a physical channel used to carry uplink control information (UCI). The PUCCH 

Park et al. as described above does not explicitly teach:
determined information

However, Zhao et al. further teaches a higher-layer capability which includes:
determined information
transmit, to the wireless device, the information associated with the...,
(“According to the UE in the embodiments of the present disclosure, the UE may select the appropriate SR resources from the dedicated SR resources configured by the base station for the UE for the transmission of the SR in accordance with the correspondence between the service characteristic such as the QoS, the priority level or the delay requirement and the SR resources configured on different channels. As a result, it is able to meet the service requirement in a better manner and improve the scheduling performance of the entire system, thereby to solve the problem in the related art where there is no appropriate scheme for the transmission of the SR when the PUCCH and the sPUCCH coexist.”; Zhao et al.; 0177)
(where

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the higher-layer 

As to claim 28:
Park et al. discloses:
wherein the determined information indicates whether or not the sPUCCH performs equally well as the PUCCH. 
(“The 5.sup.th SR transmission method may be applied to a case in which a long PUCCH and a short PUCCH are multiplexed in TDM (contiguously on the time domain) and a case in which long PUCCHs are multiplexed in TDM (contiguously on the time axis) as well as a case in which short PUCCHs are multiplexed in TDM (contiguously on the time axis). Additionally, in the case where short PUCCHs are multiplexed in TDM (contiguously on the time axis), if the transmission power difference between the two channels is equal to or greater than a predetermined value, the UE may drop a short PUCCH having the lower UCI priority between the two PUCCHs, or may combine UCI scheduled in the short PUCCHs and transmit the combined UCI on one of the two short PUCCHs (or on a third PUCCH). Particularly, in the case where a long PUCCH and a short PUCCH are multiplexed in TDM (contiguously on the time axis), the UE may match the transmission power level of the short PUCCH to be equal to that of the long PUCCH. Or if the short PUCCH has a higher priority in the above 

Allowable Subject Matter
Claim(s) 1 and 11 is/are objected.
Claim(s) 23 and 27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 2, 4-8, 12 and 14-18 is/are objected to as being dependent upon an objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolving objections of the independent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20180110042 – teaches splitting power between PUCCH and sPUCCH (see para. 0078).
US 20200068600 – teaches canceling sending of a scheduling request (see para. 0224).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464